Citation Nr: 1700113	
Decision Date: 01/04/17    Archive Date: 01/13/17

DOCKET NO.  13-14 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation under 38 U S C § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1984 to June 29, 1990.  He died on June [redacted], 2010.  The appellant is his widow.  

This appeal comes before the Board of Veterans' Affairs (Board) on appeal from a October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, FL.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA is required to obtain a medical opinion in a cause of death claim when necessary to assist a claimant in substantiating the claim.  38 U.S.C.A. § 5103A(a); Delarosa v. Peake, 515 F. 3d 1319 (Fed. Cir. 2008).  Also, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In the instant appeal, the facts show that the Veteran died in June 2010.  His death certificate lists the immediate cause of death as probable myocardial infarction, with hypertensive cardiovascular disease, hypertension and alcohol liver cirrhosis listed as the underlying causes of death.  Other significant conditions contributing to death but not resulting in the underlying causes of death include history of seizures, history of alcohol dependence, chronic low back pain, arteriosclerosis, degenerative joint disease, post-traumatic brain syndrome, and degenerative disc disease.  

At the time of the Veteran's death, he was service-connected for residuals, fracture or right femur, tibia and fibula; organic brain syndrome, post traumatic; scar, right leg; residuals, left clavicle fracture; residuals, fracture, left radius and ulna; right hemopneumothorax; and fracture, mandible.  The Veteran was also in receipt of a total disability rating based on individual unemployability due to service connected disability at the time of his death.  His service connected disabilities arose from an accident he was involved in in service in August 1987 when the motorcycle he was riding rear-ended an 18 wheel truck.  

The appellant contends that the Veteran had four seizures during the last few months of his life, some lasting up to five minutes, and that his fatal heart attack was preceded by a seizure.  In this regard, she asserted in September 2010 that it was the "general consensus" that the Veteran's fatal heart attack was brought on by a seizure.  She also asserts that his seizures are the result of his service-connected organic brain syndrome.  A private neurological examiner noted in February 2004 that the Veteran had his first seizure in November 2003 or December 2003 and another one in January 2004, and that this was compatible with previous trauma.  The February 2004 record also shows that the Veteran started taking Dilantin.  

In April 2013, the AOJ obtained a medical opinion by a VA physician who reviewed the Veteran's claims file.  The physician noted that the Veteran's organic brain syndrome was "quiescent" for the year prior to his death and concluded that his death was less likely than not caused by or contributed significantly by the Veteran's right leg injury and organic brain injury.  He reported that there was no evidence that these issues affected any vital organ function not only prior to the Veteran's passing, but for some time before.  However, this opinion does not specifically address the Veteran's seizures, that is, whether they are related to his service-connected organic brain syndrome and, if so, whether they contributed to the cause of his death.  Therefore, after considering the Veteran's Death Certificate and in light of the appellant's assertions outlined above, clarification with respect to the Veteran's seizures is necessary in order to make a fully informed decision in this appeal.  38 U.S.C.A. § 5103A(a); Barr, 21 Vet. App. at 312.  

Accordingly, a remand is in order so that the AOJ can obtain a supplemental opinion with a detailed rationale regarding the Veteran's seizures.  The opinion should include a review of the medical evidence outlined above.  

Prior to obtaining the requested medical opinion above, the AOJ should ensure that all pertinent outstanding medical records are on file, both from VA medical facilities as well as any private medical facilities.  38 U.S.C.A. § 5103A(b),(c).  Such records should specifically include all VA treatment records covering the last three months of the Veteran's life, as well as his February 2010 VA hospitalization for ETOH withdrawal and his April 2010 VA hospitalization for alcohol dependency.  

Based on the foregoing, the case is REMANDED for the following action:

1.  The AOJ should return the case to the April 2013 VA examiner for a supplemental opinion on the issue of the whether the Veteran's cause of death was causally related to his service-connected disabilities, to specifically include consideration of his seizures.  If the April 2013 examiner is not available, then an opinion should be obtained from another examiner.  The claims folder must be provided to and reviewed by the examiner in conjunction with the opinion. 

(a) After reviewing the claims folder, the examiner should opine as to whether it is at least as likely as not (50% degree of probability or higher) that the Veteran's seizures are related to his service-connected organic brain syndrome.  The examiner should thereafter opine as to whether the Veteran had any service-connected disability/ies that contributed substantially or materially to death, or aided or lent assistance to the production of death; whether such disability/ies resulted in debilitating effects and general impairment of health to the extent that it rendered the Veteran less capable of resisting the effects of either disease or injury primarily causing death; and/or whether the service-connected disability/ies was/were of such severity as to have a material influence in accelerating death. 

(b) In providing the opinion, the examiner should specifically consider the medical records pertaining to the Veteran's seizure disorder.  The examiner should also consider the appellant's statements, including her contention that the Veteran's seizure disorder was a significant condition contributing to his death. 

(c) The examiner should provide a detailed rationale for the opinion.  

2.  Thereafter, the AOJ should review the opinion to ensure that it is responsive to and in compliance with the directives of this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

3.  After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, the appellant and her representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran and her representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



